          Case 1:20-cv-00445-RJL Document 13 Filed 03/19/20 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
JONATHAN DIMAIO, et al.               )
                                      )
                   Plaintiffs,        )
      v.                              )    No. 1:20-cv-00445-RJL
                                      )
CHAD WOLF , et al.                    )
                                      )
                   Defendants.        )
_____________________________________ )


            CONSENT MOTION FOR EXTENSION OF TIME TO RESPOND

       Defendants, by and through undersigned counsel, respectfully move for an extension of

time to respond to Plaintiffs’ Motion for Partial Summary Judgment, Dkt. No. 11. Undersigned

counsel has conferred with counsel for Plaintiffs, who consent to this requested extension.

Defendants set forth the following good cause in support of the motion.

        On March 4, 2020, the Court ordered Plaintiffs to file their motion for partial summary

judgment on Count I of the Complaint, Dkt. No. 1, by March 13, 2020, Defendants to respond by

March 23, 2020, and Plaintiffs to reply by March 26, 2020. The Court further set oral argument

for March 30, 2020 at 2:30 p.m. 1 Plaintiffs filed their motion for partial summary judgment on

March 13, 2020, as ordered.

       As the Court is no doubt aware, the events in connection with addressing the COVID-19

pandemic have been rapidly developing, and causing widespread disruptions of normal

operations in the Washington, D.C., area. On March 11, 2020, the World Health Organization




1
 On March 16, 2020, the Court issued Standing Order No. 20-9, which, in recognition of “the
current circumstances relating to the COVID-19 [] pandemic,” reduced the courthouse to limited
operations and postponed all other proceedings — including civil hearings — scheduled to occur
between March 17, 2020 and April 17, 2020.
                                                1
         Case 1:20-cv-00445-RJL Document 13 Filed 03/19/20 Page 2 of 4




publicly characterized COVID-19 as a pandemic. 2 On March 13, 2020, the President declared a

National Emergency in an effort to address the spread of COVID-19, 3 and on March 16, 2020,

the President announced new guidance to slow the spread of the virus, including avoiding groups

of more than 10 people, and working or schooling from home whenever possible. 4 This

guidance follows recommendations by the Centers for Disease Control (“CDC”) to engage in

social distancing and, in some communities, to close schools. The Office of Personnel

Management (“OPM”) has been issuing guidance concerning the continuity of Federal

Government operations, including recommendations that agencies permit employees to

telework. 5 The Department of Justice has instructed those who can telework to do so. Many

schools around the country and in the D.C. area are closed and will be closed for weeks.

       In particular, Defendants in this action, the U.S. Department of Homeland Security

(DHS) and the U.S. Customs and Border Protection (CBP), are prioritizing actions addressing

the COVID-19 pandemic, and DHS and CBP employees (together with state and local public

safety personnel) are working to ensure public safety, while also managing operations in a



2
 Centers for Disease Control and Prevention. “Coronavirus Disease 2019 (COVID-19): Situation
Summary,” https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/summary.html (last
accessed Mar. 17, 2020).
3
 See https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-
emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/ (last accessed Mar. 17,
2020).
4
 See The President’s Coronavirus Guidelines for America, https://www.whitehouse.gov/wp-
content/uploads/2020/03/03.16.20_coronavirus-guidance_8.5x11_315PM.pdf (last accessed Mar.
17, 2020).
5
 See United States Office of Personnel Management, “Memorandum for: Heads of Executive
Departments and Agencies. Subject: Coronavirus Disease 2019 (COVID-19); Additional
Guidance” (Mar. 7, 2020), available at https://www.chcoc.gov/content/coronavirus-disease-
2019-covid-19-additional-guidance (last accessed Mar. 17, 2020).

                                                2
              Case 1:20-cv-00445-RJL Document 13 Filed 03/19/20 Page 3 of 4




manner consistent with public health guidance. Current agency priorities and operational

conditions have restricted the availability of DHS and CBP employees, including potential

declarants who would contribute evidence in support of Defendants’ Opposition to Plaintiffs’

Motion for Partial Summary Judgment, to address non-COVID-19-related matters.

        Undersigned counsel is responsible for preparing Defendants’ Opposition to Plaintiffs’

Motion for Partial Summary Judgment. Pursuant to Department of Justice guidance,

undersigned counsel is teleworking full-time. On March 16, 2020, the school and daycare where

undersigned counsel’s young children attend closed for the next several weeks. As a result,

undersigned counsel has had to manage child care duties with work responsibilities. Given the

unexpected child care duties, it would be difficult for undersigned counsel to finish the

responsive brief by the current March 23rd deadline. Prior to filing, undersigned counsel must

consult with others within the Department of Justice. Most, if not all, of these individuals are

also teleworking, and some also have unexpected child care duties. These duties make it

difficult for others to have time to assist with the brief.

        Additionally, at the March 4 status conference, undersigned counsel represented to the

Court that DHS and New York State officials are actively negotiating a possible agreement,

which would allow DHS to obtain information it needs from New York to resume its

consideration of Global Entry (and other Trusted Traveler Program (TTP)) applications

submitted by New York residents. In further update, the Acting Chief of Staff to the Acting

Secretary of Homeland Security has authorized undersigned counsel to represent that the

negotiations with New York State officials are productive, but that the negotiations have been

delayed due to dedication of resources (both at the federal and state level) to priority Coronavirus

activities.



                                                   3
           Case 1:20-cv-00445-RJL Document 13 Filed 03/19/20 Page 4 of 4




       Counsel for Plaintiffs has authorized undersigned counsel to include the following

statement of Plaintiffs’ position: given the circumstances, Plaintiffs have no objection to the two-

week extension the Government requests, but continue to believe the case should move forward

expeditiously. Once briefing is complete, Plaintiffs would be available for a telephonic hearing

at the Court’s convenience.

       For these reasons, Defendants respectfully request a two-week extension of time to

respond to Plaintiffs’ motion, as well as a commensurate extension for Plaintiffs’ further reply,

so that Defendants’ response is due on April 6, 2020, and Plaintiffs’ further reply is due on April

9, 2020.

       WHEREFORE, Defendants respectfully request this additional time be allowed. A

proposed order accompanies this motion.

Dated: March 19, 2020                   Respectfully Submitted,
                                        JOSEPH H. HUNT
                                        Assistant Attorney General
                                        BRIGHAM J. BOWEN
                                        Assistant Branch Director

                                        /s/ Dena M. Roth
                                        DENA M. ROTH (DC Bar # 1001184)
                                        Trial Attorney
                                        United States Department of Justice
                                        Civil Division, Federal Programs Branch
                                        1100 L Street, NW, Room 11204
                                        Washington, DC 20005
                                        Tel: (202) 514-5108
                                        Facsimile: (202) 616-8460
                                        Email: dena.m.roth@usdoj.gov

                                        Counsel for Defendant




                                                 4
